Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks of 07/13/2022
Claims 1, and 11 have been amended. 
Claims 1-20 remained pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks
Applicant remarks/arguments of pages 7-8 corresponding to the prior arts of Maltar in view of Sonoma corresponding to claims 1, and 11 and that of the currently amendments of 07/13/2022, have been considered, however, the arguments are moot in light of the new ground of rejection. Please refer to the below rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Clanahan et al. (US 2011/0311205, A1), and further in view of Schwartz et al. (EP3009959, A1).

    Regarding claim 1, Clanahan teaches a method (para. 0128 and Fig. 9 teaches a system comprising a method for recording user instructed sports games from at least received audio information, the system further comprises means to receive sports data of at least para. 0109-0110 illustrated as at least sports progress data which as noted in at least in at least para. 0039 and 0064 maybe received in any formats comprising in the art from at least one of a game progress graphic format, said sports data used as cited in conjunction with user requests to begin and/or end an ongoing game recording) comprising: receiving a request to record a portion of content of a future sports game (para. 0075, Fig. 9 and Figs. 6-7 further teaches received request to record a portion or at least an entire portion content of a future sports game); wherein the request comprises game clock time criteria (Figs. 6-7 and para. 0088-0089, 0109-0110 further indicate a recording duration time window, extension time settings comprising said request game clock time criteria); during transmission of the content, analyzing a first frame of the content that comprises a game progress graphic to determine a first time value representing a first progress point of the sports game (further teaches in para. 0088-0089, 0109-0110 obtained sports data during transmission, recording and/or broadcasting of the content of further Fig. 4B, which sports data comprising time remaining in the game, game progress data, as noted further in at least para. 0064 and 0039 may obviously been obtained or captured from a game clock indicative of the game progress graphic by known means to determine from said game progress graphic the first time values para. 0088-0089 and 0109-0110 representing in a case a first progress point of the sports game in a case for starting the recording); determining that the first time value matches the game clock time criteria of the request (ascertaining further para. 0088-0089 and 0109-0110 the determining time values indicating obviously a first time value matching the game clock time criteria of the request for at least beginning said recording); in response to the determining that the first time value matches the game clock time criteria of the request, beginning to record the portion of the content (para. 0088-0089 and 0109-0110 and Fig. 9); analyzing a second frame of the content that comprises the game progress graphic to determine a second time value representing a second progress point of the sports game (the system likewise in further para. 0088-0089 and 0109-0110 determine at least a plurality of second time values to determine whether to end the recording, extend the recording based on the sports data comprising the  game progress information which as noted in at least para. 0064 maybe in any format which obviously comprise a game progress graphic format); determining that the second time value does not match the game clock time criteria of the request (a case exists where the system of further para. 0088-0089 and 0109-0110 detect a second final or extend time value does not match the game clock time criteria of the request); in response to the determining that the second time value does not match the game clock time criteria of the request, stopping the recording of the portion of the content (the system further teaches a second case of further para. 0088-0089 and 0109-0110 where the system stops the recording in a case where determining second final time value does not meet an extension match game clock time criteria of the request); and causing the recorded portion of the content to be stored (the recording of at least Fig. 9  comprising the recorded portion of the content is understoodly stored).
    However, Clanahan is silent regarding said frame content that comprises a game progress graphic to determine specifically from said game progress graphic said first time value and said comprises game progress graphic to determine specifically from said game progress graphic said second time value.
    Schwartz teaches a device 302 in para. 0030 to record content based on at least a predetermined request, analyzer 306 of at least para. 0039-0040 to analyze captured game clock data indicative of game progress graphic via an OCR method to determine from the analyzed frames contents at least a first time value and/or a second time value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said frame content that comprises a game progress graphic to determine specifically from said game progress graphic said first time value and said comprises game progress graphic to determine specifically from said game progress graphic said second time value, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic a first and/or a plurality of second time values using at least the cited OCR method, where said time values, and obtained additional sports data are used in conjunction to further user requested recordings requests to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 2 (according to claim 1), Clanahan further teaches wherein the request is a natural language command received from a user (para. 0128), and 
wherein the method further comprises: 
processing the natural language command to determine the game clock criteria (the system may process at least a voice command of para. 0128 to determine the game clock parameters or criteria of  Fig. 9 and para. 0109-0110 and 0088-0089);
causing the determined game clock criteria to be stored in association with the request (determined time values and sports data of further Fig. 9 and para. 0109-0110 and 0088-0089 are understoodly stored).

     Regarding claim 3 (according to claim 2), Clanahan further teaches wherein the natural language command is a voice command uttered by the user (para. 0128).  

     Regarding claim 4 (according to claim 1), Clanahan further teaches wherein the analyzing the first frame of the content that comprises the game progress graphic to determine the first time value representing progress of the sports game (analyzed sports data of further para. 0088-0089 and 0109-0110 further comprises obviously analyzed contents frames or said first frame content that comprises game clock progress which maybe in a graphic format as note in para. 0064 to determine said first time and second time values  representing progress of the sports game) comprises: determining that the sports game is a first sport of a plurality of sports (Fig. 4B and para. 0069); 
identifying the game progress graphic in the first frame (identify further in para. 0069 a game progress from obviously sports data of para. 0064 which understoodly maybe in a format of said game progress graphic in said  first frame);
retrieving timing rules associated with the first sport (ascertaining timing rules of para. 0069 and 0124 from implied stored or retrieved timing rules associated with at least a first baseball sport).
   However, Clanahan is silent regarding wherein analyzing said identified game progress graphic using specifically optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport.  
    Schwartz further teaches the analyzer 306 of at least para. 0040 to analyze captured game clock indicative of the game progress graphic via an OCR method to determine at least said first time value, based on the retrieved timing rules associated with the first sport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said analyzing identified game progress graphic using specifically optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic a first and/or a plurality of second time values using at least the cited OCR method, where said time values, and obtained additional sports data are used in conjunction to further user requested recordings requests and based on the retrieved timing rules associated with the first sport, to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 5 (according to claim 4), Clanahan is silent regarding said game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock.
    Schwartz further teaches in at least para. 0039-0040 the game progress graphic comprises a game clock and at least one other scoring progress indicator associated with the game clock. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic using at least the cited OCR method, a game progress indicator. the graphic comprises a game clock and at least one other progress indicator associated with the game clock where time values, and obtained additional sports data are used in conjunction to further user requested recordings requests and based on the retrieved timing rules associated with the first sport, to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 6 (according to claim 5), Clanahan further teaches wherein further comprising identifying the at least one other progress indicator based on the retrieved timing rules associated with the first sport (time rules of para. 0124 and 0069 corresponding to obtained sports data further comprises said identified at least one other progress indicator based on the retrieved timing rules associated with the first baseball sport); 
wherein the at least one other progress indicator indicates a current one of a quarter, a period, a half, or a round of the first sport (Fig. 4B).  

     Regarding claim 8 (according to claim 1), Clanahan further teaches wherein further comprising: in response to determining that the game clock time criteria comprises a request to record to an end of regulation play for the sports game: 
retrieving overtime rules associated with the sports game (the system of at least para. 0069 and 0124 discloses a case where control component 230 may be deployed in a case a baseball game is to extend to overtime, based on at least stored implied overtime rules of para. 0124 associated with the sports game corresponding to at least tied scores and a specific inning); 
determining, at the end of regulation play for the sports game, whether the sports game will extend into overtime play, based on the retrieved overtime rules (by determining further in para. 0069 at the end of the 9 innings, the score is tied); and 
in response to determining that the sports game will extend into overtime play, continuing to record the portion of the content until the overtime play has ended (it is further implied in para. 0069 the recording continues after altering the values of recording).  

     Regarding claim 9 (according to claim 8), Clanahan further teaches wherein the determining whether the sports game will extend into overtime play comprises: analyzing a third frame of the content that comprises the game progress graphic to determine that the sports game is at the end of regulation play (determining further the baseball will go in overtime in para. 0069 further implied obtaining sports data from at the game clock which the system may obtained as noted further in para. 0064 by known means or obviously said analyzing third frame content that comprises the game progress graphic to determine that the sports game is at the end of regulation play); 
in response to determining that the sports game is at the end of regulation play, analyzing the game progress graphic of the third frame to determine if a score of the sports game is tied (the system as noted further in para. 0069, obviously in response to determining that the baseball game is at the end of regulation play, analyzing in a case the game clock progress graphic of said third frame to determine if a score of the sports game is tied);
in response to determining that the score of the sports game is tied, determining whether the sports game will extend into overtime play, based on the retrieved overtime rules (as implied in further para. 0069, the system further in response to determining that the score of the sports game is tied, further determines the sports game will extend into overtime play, based on the retrieved or known overtime rules).

    Regarding claim 10 (according to claim 1), Clanahan further teaches wherein further comprising: analyzing frames, after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content, that comprise the game progress graphic to determine changes in time values representing the progress of the sports game (after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content of para. 0109-0110 and 0124, the system further cheeked the game time values by understoodly in a case analyzing sports data, frames from a report or the like, after said beginning and before the stopping of the recording of the portion of the content, to in a case determine changes in time values representing the progress of the sports game); 
generating game progress data based on the determined changes in time values (the system further updates the sports data of further para. 0109-0110 and 0124,  by generating obviously game progress data based on the determined changes in time values); and 
associating the generated game progress data with the recorded portion of the content (para. 0109-0110 and 0124); 
wherein the storing the recorded portion of the content comprises storing the associated game progress data with the recorded portion of the content (game progress data and sports data are understoodly stored when received as implied further in para. 0109-0110 and 0124).

     Regarding claim 11, Clanahan teaches a system (para. 0128 and Fig. 9 teaches a system comprising a method for recording user instructed sports games from at least received audio information, the system further comprises means to receive sports data of at least para. 0109-0110 illustrated as at least sports progress data which as noted in at least in at least para. 0039 and 0064 maybe received in any formats comprising in the art from at least one of a game progress graphic format, said sports data used as cited in conjunction with user requests to begin and/or end an ongoing game recording) comprising: a communication port 224 of Fig. 2; 
a memory 250 of para. 0043 storing instructions; and 
control circuitry 230 of Fig. 2 configured to execute the instructions stored in the memory to: 
receive, via the communication port, a request to record a portion of content of a future sports game (para. 0075, Fig. 9 and Figs. 6-7 further teaches received request to record a portion or at least an entire portion content of a future sports game); wherein the request comprises game clock time criteria (Figs. 6-7 and para. 0088-0089, 0109-0110 further indicate a recording duration time window, extension time settings comprising said request game clock time criteria); during transmission of the content, analyze a first frame of the content that comprises a game progress graphic to determine a first time value representing a first progress point of the sports game (further teaches in para. 0088-0089, 0109-0110 obtained sports data during transmission, recording and/or broadcasting of the content of further Fig. 4B, which sports data comprising time remaining in the game, game progress data, as noted further in at least para. 0064 and 0039 may obviously been obtained or captured from a game clock indicative of the game progress graphic by known means to determine from said game progress graphic the first time values para. 0088-0089 and 0109-0110 representing in a case a first progress point of the sports game in a case for starting the recording); determine that the first time value matches the game clock time criteria of the request (ascertaining further para. 0088-0089 and 0109-0110 the determining time values indicating obviously a first time value matching the game clock time criteria of the request for at least beginning said recording);
 in response to the determining that the first time value matches the game clock time criteria of the request, begin to record the portion of the content (para. 0088-0089 and 0109-0110 and Fig. 9); analyze a second frame of the content that comprises the game progress graphic to determine a second time value representing a second progress point of the sports game (the system likewise in further para. 0088-0089 and 0109-0110 determine at least a plurality of second time values to determine whether to end the recording, extend the recording based on the sports data comprising the  game progress information which as noted in at least para. 0064 maybe in any format which obviously comprise a game progress graphic format); determine that the second time value does not match the game clock time criteria of the request (a case exists where the system of further para. 0088-0089 and 0109-0110 detect a second final or extend time value does not match the game clock time criteria of the request); in response to the determining that the second time value does not match the game clock time criteria of the request, stop the recording of the portion of the content (the system further teaches a second case of further para. 0088-0089 and 0109-0110 where the system stops the recording in a case where determining second final time value does not meet an extension match game clock time criteria of the request); and 
cause the recorded portion of the content to be stored in a storage (the recording of at least Fig. 9  comprising the recorded portion of the content is understoodly stored).
    However, Clanahan is silent regarding said frame content that comprises a game progress graphic to determine specifically from said game progress graphic said first time value and said comprises game progress graphic to determine specifically from said game progress graphic said second time value.
    Schwartz teaches a device 302 in para. 0030 to record content based on at least a predetermined request, analyzer 306 of at least para. 0039-0040 to analyze captured game clock data indicative of game progress graphic via an OCR method to determine from the analyzed frames contents at least a first time value and/or a second time value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said frame content that comprises a game progress graphic to determine specifically from said game progress graphic said first time value and said comprises game progress graphic to determine specifically from said game progress graphic said second time value, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic a first and/or a plurality of second time values using at least the cited OCR method, where said time values, and obtained additional sports data are used in conjunction to further user requested recordings requests to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 12 (according to claim 11), Clanahan further teaches wherein the request is a natural language command received from a user (para. 0128), and 
wherein the control circuitry is further configured to: process the natural language command to determine the game clock criteria (the system may process at least a voice command of para. 0128 to determine the game clock parameters or criteria of  Fig. 9 and para. 0109-0110 and 0088-0089);
and cause the determined game clock criteria to be stored in the storage in association with the request (determined time values and sports data of further Fig. 9 and para. 0109-0110 and 0088-0089 are understoodly stored).

     Regarding claim 13 (according to claim 12), Clanahan further teaches wherein the natural language command is a voice command uttered by the user (para. 0128).  

     Regarding claim 14 (according to claim 11), Clanahan further teaches wherein control circuitry is further configured to analyze the first frame of the content that comprises the game progress graphic to determine the first time value representing progress of the sports game (analyzed sports data of further para. 0088-0089 and 0109-0110 further comprises obviously analyzed contents frames or said first frame content that comprises game clock progress which maybe in a graphic format as note in para. 0064 to determine said first time and second time values  representing progress of the sports game) by: determining that the sports game is a first sport of a plurality of sports (Fig. 4B and para. 0069); 
identifying the game progress graphic in the first frame (identify further in para. 0069 a game progress from obviously sports data of para. 0064 which understoodly maybe in a format of said game progress graphic in said  first frame);
retrieving timing rules associated with the first sport (ascertaining timing rules of para. 0069 and 0124 from implied stored or retrieved timing rules associated with at least a first baseball sport).
   However, Clanahan is silent regarding wherein analyzing said identified game progress graphic using specifically optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport.  
    Schwartz further teaches the analyzer 306 of at least para. 0040 to analyze captured game clock indicative of the game progress graphic via an OCR method to determine at least said first time value, based on the retrieved timing rules associated with the first sport. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said analyzing identified game progress graphic using specifically optical character recognition (OCR) to determine the first time value, based on the retrieved timing rules associated with the first sport, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic a first and/or a plurality of second time values using at least the cited OCR method, where said time values, and obtained additional sports data are used in conjunction to further user requested recordings requests and based on the retrieved timing rules associated with the first sport, to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 15 (according to claim 14), Clanahan is silent regarding said game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock.
    Schwartz further teaches in at least para. 0039-0040 the game progress graphic comprises a game clock and at least one other scoring progress indicator associated with the game clock. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz  to include wherein said game progress graphic comprises a game clock and at least one other progress indicator associated with the game clock, as discussed above, as Clanahan in view of Schwartz are in the same field of endeavor of recording a future sports game according to a client request including at least a portion of a sports game content at a designated time according to user or set instructions, the systems of Clanahan in view of Schwartz both obtained updated game statuses and game progress indicators comprising time remaining in the game, current scores of the game and the like, Schwartz further complements Clanahan in the sense that a specific game progress graphic is used to determine specifically from said game progress graphic using at least the cited OCR method, a game progress indicator. the graphic comprises a game clock and at least one other progress indicator associated with the game clock where time values, and obtained additional sports data are used in conjunction to further user requested recordings requests and based on the retrieved timing rules associated with the first sport, to either begin a recording, extend in a case a recording according to at least extension or overtime rules of the sports game, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 16 (according to claim 15), Clanahan further teaches wherein the control circuitry is further configured to identify the at least one other progress indicator based on the retrieved timing rules associated with the first sport (time rules of para. 0124 and 0069 corresponding to obtained sports data further comprises said identified at least one other progress indicator based on the retrieved timing rules associated with the first baseball sport); 
wherein the at least one other progress indicator indicates a current one of a quarter, a period, a half, or a round of the first sport (Fig. 4B). 
 
     Regarding claim 18 (according to claim 11), Clanahan further teaches wherein further comprising: in response to determining that the game clock time criteria comprises a request to record to an end of regulation play for the sports game: 
retrieve overtime rules associated with the sports game (the system of at least para. 0069 and 0124 discloses a case where control component 230 may be deployed in a case a baseball game is to extend to overtime, based on at least stored implied overtime rules of para. 0124 associated with the sports game corresponding to at least tied scores and a specific inning); 
determine, at the end of regulation play for the sports game, whether the sports game will extend into overtime play, based on the retrieved overtime rules (by determining further in para. 0069 at the end of the 9 innings, the score is tied); and 
and in response to determining that the sports game will extend into overtime play, continue to record the portion of the content until the overtime play has ended (it is further implied in para. 0069 the recording continues after altering the values of recording).  

     Regarding claim 19 (according to claim 18), Clanahan further teaches wherein the control circuitry is further configured to determine whether the sports game will extend into overtime play by: analyzing a third frame of the content that comprises the game progress graphic to determine that the sports game is at the end of regulation play (determining further the baseball will go in overtime in para. 0069 further implied obtaining sports data from at the game clock which the system may obtained as noted further in para. 0064 by known means or obviously said analyzing third frame content that comprises the game progress graphic to determine that the sports game is at the end of regulation play);  in response to determining that the sports game is at the end of regulation play, analyzing the game progress graphic of the third frame to determine if a score of the sports game is tied (the system as noted further in para. 0069, obviously in response to determining that the baseball game is at the end of regulation play, analyzing in a case the game clock progress graphic of said third frame to determine if a score of the sports game is tied);
and in response to determining that the score of the sports game is tied, determining whether the sports game will extend into overtime play, based on the retrieved overtime rules (as implied in further para. 0069, the system further in response to determining that the score of the sports game is tied, further determines the sports game will extend into overtime play, based on the retrieved or known overtime rules).


    Regarding claim 20 (according to claim 11), Clanahan further teaches wherein the control circuitry is further configured to: analyze frames, after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content, that comprise the game progress graphic to determine changes in time values representing the progress of the sports game (after the beginning to record the portion of the content and before the stopping of the recording of the portion of the content of para. 0109-0110 and 0124, the system further cheeked the game time values by understoodly in a case analyzing sports data, frames from a report or the like, after said beginning and before the stopping of the recording of the portion of the content, to in a case determine changes in time values representing the progress of the sports game); 
generate game progress data based on the determined changes in time values (the system further updates the sports data of further para. 0109-0110 and 0124,  by generating obviously game progress data based on the determined changes in time values); and 
associate the generated game progress data with the recorded portion of the content (para. 0109-0110 and 0124); 
wherein the control circuitry is further configured, when storing the recorded portion of the content, to store the associated game progress data with the recorded portion of the content (game progress data and sports data are understoodly stored when received as implied further in para. 0109-0110 and 0124).

Claim(s) 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Clanahan in view of Schwartz, and further in view of Okada et al (US 20190068915, A1).

     Regarding claim 7 (according to method of claim 1), Clanahan in view of Schwartz are silent regarding generating for display said user interface comprising a first selectable image representing the stored recorded portion of the content and a second selectable image representing a second stored recording of a program, wherein the user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program.      
      Okada in at least para. 0098 and 0095 determines if a recorded duration time should be displayed and configured further in at least para. 0098 and 0095 and Figs. 7B, 7C to display first selectable image representing the stored recorded portion of the content and said selectable image representing a second stored recording of a program, wherein the user interface of para. 0098 hides a duration of the stored recorded portion of content and displays in Fig. 7C a duration of the second stored recording of the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz, and further in view of Okada to include wherein said generating display user interface comprising said first selectable image and said second selectable image, wherein said user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program, as discussed above, as Clanahan in view of Schwartz, and further in view of Okada are in the same field of endeavor of recording based on user instructions a future sports event, Okada complements the natural language recording request of Clanahan in view of Schwartz in the sense that the recorded contents images are displayed on the user interface, and a total recording duration function flag is employed to determine whether or not to display on the screen subsequently near the recorded content a total duration of recording content, one skill in the art would appreciate a case where the displayed of said duration of the stored recording of the program maybe welcomed by a user as a matter of convenience and a case where the hidden duration of the stored recorded portion of content on the user interface may likewise be welcomed, the employed of said function may obviously depend on a sentiment of the user, which may further be realized, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 17 (according to method of claim 11), Clanahan in view of Schwartz are silent regarding said control circuitry to generate for display said user interface comprising a first selectable image representing the stored recorded portion of the content and a second selectable image representing a second stored recording of a program, and wherein the user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program.
      Okada in at least para. 0098 and 0095 determines if a recorded duration time should be displayed and configured further in at least para. 0098 and 0095 and Figs. 7B, 7C to display first selectable image representing the stored recorded portion of the content and said selectable image representing a second stored recording of a program, wherein the user interface of para. 0098 hides a duration of the stored recorded portion of content and displays in Fig. 7C a duration of the second stored recording of the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clanahan in view of Schwartz, and further in view of Okada to include wherein said generating display user interface comprising said first selectable image and said second selectable image, wherein said user interface hides a duration of the stored recorded portion of content and displays a duration of the second stored recording of the program, as discussed above, as Clanahan in view of Schwartz, and further in view of Okada are in the same field of endeavor of recording based on user instructions a future sports event, Okada complements the natural language recording request of Clanahan in view of Schwartz in the sense that the recorded contents images are displayed on the user interface, and a total recording duration function flag is employed to determine whether or not to display on the screen subsequently near the recorded content a total duration of recording content, one skill in the art would appreciate a case where the displayed of said duration of the stored recording of the program maybe welcomed by a user as a matter of convenience and a case where the hidden duration of the stored recorded portion of content on the user interface may likewise be welcomed, the employed of said function may obviously depend on a sentiment of the user, which may further be realized, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/20/2022